Pursuant to Ind.Appellate Rule 65(D),                                    Jul 09 2013, 6:24 am
this Memorandum Decision shall not be
regarded as precedent or cited before
any court except for the purpose of
establishing the defense of res judicata,
collateral estoppel, or the law of the case.



ATTORNEY FOR APPELLANT:                                        ATTORNEYS FOR APPELLEE:

DANIELLE L. GREGORY                                            GREGORY F. ZOELLER
Marion County Public Defender                                  Attorney General of Indiana
Indianapolis, Indiana
                                                               RICHARD C. WEBSTER
                                                               Deputy Attorney General
                                                               Indianapolis, Indiana



                               IN THE
                     COURT OF APPEALS OF INDIANA

PHONG TIEN,                                             )
                                                        )
       Appellant-Defendant,                             )
                                                        )
               vs.                                      )     No. 49A02-1301-CR-23
                                                        )
STATE OF INDIANA,                                       )
                                                        )
       Appellee-Plaintiff.                              )


                      APPEAL FROM THE MARION SUPERIOR COURT
                           The Honorable Reuben B. Hill, Judge
                              Cause No. 49F18-1201-FD-5216


                                               July 9, 2013

                 MEMORANDUM DECISION - NOT FOR PUBLICATION

BAILEY, Judge
                                           Case Summary

        Phong Tien (“Tien”) brings this belated appeal, pursuant to Indiana Post-Conviction

Rule 2, claiming that he is subject to an erroneous sentence upon his conviction for Theft, a

Class D felony.1 He presents the sole issue of whether his sentence is erroneous because the

trial court failed to specify credit time earned in pre-trial confinement. We affirm.

                                  Facts and Procedural History

        During the evening hours of January 23, 2012, Mark Fausett (“Fausett”), a loss-

prevention employee at Meijer on Washington Street in Indianapolis, was monitoring video

of the self-scan checkouts. Fausett observed Tien with two bottles of wine. Tien twice

scanned the less expensive bottle, bagged both bottles, paid the displayed charge, and

proceeded toward the exit. Fausett approached Tien to discuss the transaction. He calculated

the loss to Meijer as $4.00. Tien apologized and said that he had been running low on

money.

        Tien was arrested and charged with Theft. At the conclusion of a bench trial, he was

convicted as charged. Tien was sentenced to 730 days incarceration in the Indiana

Department of Correction to be served as follows: 180 days executed (90 days in home

detention and 90 days of daily reporting), and 550 days suspended to supervised probation.

The Order of Judgment of Conviction indicated that Tien was entitled to 24 days credit for

time spent in confinement before sentencing “plus 24 days good time credit.” (App. 16.) An

Abstract of Judgment was submitted to the Department of Correction. It indicated that Tien

1
 Ind. Code § 35-43-4-2. This statute has been re-codified. We refer to the statute in effect at the time of
Tien’s offense.

                                                    2
was in confinement 24 days prior to sentencing. The abstract form did not specify credit time

earned. This appeal ensued.

                                        Discussion and Decision

        Tien and the State agree that Tien, as of the time of his sentencing, had 24 actual days

of time served, and that he was entitled to another 24 days for credit time, for a total of 48

days. The State contends that Tien was given proper credit at sentencing, while Tien claims

that he has not been given credit time of 24 days and asks that we remand the matter with

instructions to the trial court to enter a new sentencing order specifying this credit time.

        Indiana Code Section 35-50-6-3 provides that Indiana prisoners are placed into a class

for the purpose of earning credit time.2 Each inmate who is not a credit restricted felon is

initially assigned to Class I, whereby he or she earns one day of credit time for every day

imprisoned for a crime or confined awaiting trial or sentencing. Ind. Code § 35-50-6-4(a).

Pursuant to Indiana Code Section 35-38-3-2, trial courts are required to certify copies of the

judgment of conviction to the receiving authority, and this sentencing order is to include the

amount of credit, including credit time earned, for time spent in confinement before

sentencing.

        An inmate who believes he has been erroneously sentenced may file a motion to

correct the sentence pursuant to Indiana Code Section 35-38-1-15, which provides:

        If the convicted person is erroneously sentenced, the mistake does not render
        the sentence void. The sentence shall be corrected after written notice is given
        to the convicted person. The convicted person and his counsel must be present

2
 Credit time is a statutory award for a lack of conduct that violates institutional rules. State v. Mullins, 647
N.E.2d 676, 678 (Ind. Ct. App. 1995).

                                                       3
       when the corrected sentence is ordered. A motion to correct sentence must be
       in writing and supported by a memorandum of law specifically pointing out the
       defect in the original sentence.

Such a motion may only be filed to address a sentence that is erroneous on its face. Neff v.

State, 888 N.E.2d 1249, 1251 (Ind. 2008). An inmate’s allegation that the trial court has not

included credit time earned in its sentencing is the type of claim appropriate for a motion to

correct sentence. Id. However, the Indiana Supreme Court, in Robinson v. State, 805 N.E.2d

783 (Ind. 2004), adopted a presumption that “[s]entencing judgments that report only days

spent in pre-sentence confinement and fail to expressly designate credit time earned shall be

understood by courts and by the Department of Correction automatically to award the number

of credit time days equal to the number of pre-sentence confinement days.” Id. at 792.

       Here, the trial court’s Order of Judgment of Conviction specified that Tien was

entitled to 24 days credit for time spent in confinement before sentencing “plus 24 days good

time credit.” (App. 16.) The section for Sentencing Comments included the notation

“(Credit for 24 plus 24).” (App. 16.) The trial court’s abstract of judgment did not include

such a specification. Nonetheless, even if the abstract of judgment had functioned as the

judgment of conviction, the Robinson presumption would be applicable.

       Tien has been awarded credit time for his presentence incarceration. He has

demonstrated no sentencing error.

       Affirmed.

NAJAM, J., and BARNES, J., concur.




                                              4